MEMORANDUM ***
Manuel Gualtar Gaspar-Correia, a native and citizen of Portugal, petitions pro se for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s decision that as a matter of discretion, he did not merit cancellation of removal under 8 U.S.C. § 1229b(a). We dismiss the petition for review for lack of jurisdiction.
Respondent contends that pursuant to 8 U.S.C. § 1252(a)(2)(B)(i), we lack jurisdiction to consider the petition for review because the Board denied cancellation of removal as a matter of discretion. Gas-par-Correia argues that this exercise of discretion was based upon the immigration judge’s erroneous—and reviewable—factual finding that he was not likely to be rehabilitated. This argument lacks merit because the Board and the immigration judge considered Gaspar-Correia’s criminal history in their discretionary weighing of the equities of his case. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003) (stating that this court lacks jurisdiction to review ultimate discretionary decision to deny relief).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.